
	
		I
		112th CONGRESS
		1st Session
		H. R. 2850
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2011
			Ms. Richardson (for
			 herself and Ms. Jackson Lee of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To assist States and local governments develop and
		  implement emergency notification systems suitable for use on public
		  recreational lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Communication and Alert Maintenance
			 Program for Early Response Act or CAMPER
			 Act.
		2.FindingsCongress finds the following:
			(1)The National Park System manages 392 sites
			 that cover more than 83 million acres.
			(2)According to the National Park Service,
			 there were 275,581,547 recreational visits to National Park System sites in
			 2007, which marks an increase of nearly 3 million visits from 2006.
			(3)The number of
			 recreational visits specified in paragraph (2) does not include Forest Service,
			 Bureau of Land Management, Bureau of Reclamation, or Army Corps of Engineer
			 sites or include State and local parks, which also cover a significant land
			 area.
			(4)For example, in
			 California, over 79.5 million people visited California State Parks, over 1.3
			 million acres of land, in the 2007/2008 fiscal year.
			(5)Many State and local park systems,
			 including the California Department of Parks and Recreation, have no emergency
			 notification system suitable for use on public recreational lands to warn
			 persons using such lands of imminent emergency situations.
			3.Department of
			 Homeland Security assistance for development and implementation of emergency
			 notification systems for use on State and local government recreational
			 lands
			(a)Technical
			 assistance authorizedThe
			 Secretary of Homeland Security may provide technical assistance to a State or
			 local government to develop and implement an emergency notification system
			 suitable for use on public recreational lands administered by the State or
			 local government to warn persons using such lands of emergency situations,
			 including natural disasters and acts of terrorism or other man-made
			 disasters.
			(b)Implementation
			 grants
				(1)Grants
			 authorizedThe Secretary of
			 Homeland Security may make grants, on a competitive basis, to States and local
			 governments to procure and install emergency notification systems on public
			 recreational lands, as described in subsection (a).
				(2)Maximum
			 grantA grant under this subsection may not exceed
			 $100,000.
				(3)Cost-sharing
			 requirements
					(A)Recipient
			 shareA grant recipient shall
			 provide matching non-Federal funds, either in cash or in-kind support, in an
			 amount equal to not less than five percent of the Federal funds provided in a
			 grant under this subsection.
					(B)WaiverThe Secretary may establish conditions
			 under which the cost-sharing requirements of subparagraph (A) may be reduced or
			 waived.
					(c)Reporting
			 requirementFor each fiscal
			 year in which technical assistance and grants are provided under this section,
			 the Secretary of Homeland Security shall submit to the Committees on Homeland
			 Security of the House of Representatives and the Senate a report—
				(1)describing the present state of
			 preparedness of State park and recreation departments to provide adequate
			 emergency notification in the event of emergency situations, including natural
			 disasters and acts of terrorism or other man-made disasters; and
				(2)containing such
			 recommendations for additional legislative action as the Secretary considers
			 appropriate.
				
